 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMUNDO CHAGOLLA,                                  No. 2:19-cv-1039 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    RALPH DIAZ, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se. He seeks injunctive relief. This proceeding

18   was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

19           Plaintiff requests leave to proceed in forma pauperis. Since plaintiff has submitted a

20   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

21   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

22   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

23   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

24   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

25   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

26   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

27   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

28   /////
                                                         1
 1           The court is required to screen complaints brought by prisoners seeking relief against a

 2   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 3   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 4   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 5   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

 6           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 7   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 8   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 9   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

10   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

11   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

12   Cir. 1989); Franklin, 745 F.2d at 1227.

13           In order to avoid dismissal for failure to state a claim a complaint must contain more than

14   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

15   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

16   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

17   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

18   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

19   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

20   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.
21   at 678. When considering whether a complaint states a claim upon which relief can be granted,

22   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

23   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

24   U.S. 232, 236 (1974).

25           The court has reviewed plaintiff’s complaint and finds that it fails to state a claim upon

26   which relief can be granted under federal law. Plaintiff’s complaint must be dismissed. The
27   court will, however, grant leave to file an amended complaint.

28   /////
                                                        2
 1           If plaintiff chooses to amend the complaint, plaintiff must demonstrate in specific terms

 2   how the conditions complained of have resulted in deprivation of plaintiff’s constitutional rights.

 3   See Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). With respect to conditions of confinement,

 4   plaintiff is informed that the Eighth Amendment protects plaintiff from being exposed to a

 5   substantial risk of serious harm. See Farmer v. Brennan, 511 U.S. 825, 828 (1994). However, the

 6   court generally does not have the authority to order the California Department of Corrections and

 7   Rehabilitation (CDCR) where it must house prisoners. See Meachum v. Fano, 427 U.S. 215, 224

 8   (1976). Put another way, while the court can order that a plaintiff’s housing conform to the

 9   requirements of the Eighth Amendment, the court generally cannot tell CDCR at which specific

10   prison an inmate must be housed.

11           In an amended complaint, plaintiff might state a claim for injunctive relief by

12   demonstrating that he is being exposed to a substantial risk of serious harm at his current place of

13   incarceration. Again, plaintiff’s allegations must be specific in order to state a claim. Plaintiff is

14   informed that a protective custody inmate simply coming into contact with a non-protective

15   custody inmate does not, per se, amount to a substantial risk of serious harm. If plaintiff attempts

16   to state a claim for injunctive relief, plaintiff should identify the form of relief sought, keeping in

17   mind the general limitation on the court’s authority to order CDCR to transfer plaintiff to a

18   different facility.

19           Plaintiff is informed that the court cannot refer to a prior pleading or other material in

20   order to make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended
21   complaint be complete in itself without reference to any prior pleading. This is because, as a

22   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

23   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

24   longer serves any function in the case. Therefore, in an amended complaint, as in an original

25   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

26           Finally, plaintiff has a motion seeking preliminary injunctive relief (ECF No. 3). In light
27   of the foregoing, the motion will be denied without prejudice. Plaintiff may submit a motion for

28   preliminary injunctive relief with his amended complaint if he chooses. But, preliminary
                                                         3
 1   injunctive relief cannot be granted until a defendant has been served with process and has had an

 2   opportunity to respond to the motion.

 3          In accordance with the above, IT IS HEREBY ORDERED that:

 4          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.

 5          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees

 6   shall be collected and paid in accordance with this court’s order to the Director of the California

 7   Department of Corrections and Rehabilitation filed concurrently herewith.

 8          3. Plaintiff’s complaint is dismissed.

 9          4. Plaintiff is granted thirty days from the date of service of this order to file an amended

10   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

11   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

12   number assigned this case and must be labeled “Amended Complaint.” Failure to file an

13   amended complaint in accordance with this order will result in a recommendation that this action

14   be dismissed.

15          5. Plaintiff’s motion for preliminary injunctive relief (ECF No. 3) is denied without

16   prejudice.

17   Dated: September 3, 2019
                                                       _____________________________________
18
                                                       CAROLYN K. DELANEY
19                                                     UNITED STATES MAGISTRATE JUDGE

20
21

22   1
     chag1039.14
23

24

25

26
27

28
                                                        4
